Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 John R. Fitzpatrick, III, President, Chief Executive and Chief Financial Officer of US Highland, Inc. (the “Company”) certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K of the Company for the year ended December 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 10, 2014 /s/ John R. Fitzpatrick, III John R. Fitzpatrick, III President, President, Chief Executive Officer and Chief Financial Officer and Director (Principal Executive and Principal Financial and Accounting Officer)
